UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 14-1233


PETER S. VINAL,

                  Plaintiff - Appellant,

          v.

SUNTRUST MORTGAGE INCORPORATED,

                  Defendant - Appellee,

          and

FEDERAL NATIONAL MORTGAGE ASSOCIATION; JOSEPH C. IRVING;
KATHY B. BAGBY; SAFEGUARD PROPERTIES LLC; JOHN DOES, to be
named later,

                  Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever, III,
Chief District Judge. (7:13-cv-00159-D)


Submitted:   September 25, 2014            Decided:   September 29, 2014


Before AGEE and      THACKER,    Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James W. Lea, III, THE LEA/SCHULTZ LAW FIRM, P.C., Wilmington,
North Carolina, for Appellant.   Camden R. Webb, Elizabeth C.
Stone, WILLIAMS MULLEN, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Peter S. Vinal seeks to appeal the district court’s

order    granting        Defendant    SunTrust    Mortgage    Inc.’s      motion   to

dismiss Vinal’s complaint for failure to state a claim under

Fed.     R.    Civ.      P.    12(b)(6),   and    dismissing       SunTrust   as     a

defendant.         This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545–

46 (1949).         The order Vinal seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order, as

the claims against Defendant Safeguard Properties, LLC, remain

pending       in   the   district     court.     Accordingly,      we   dismiss    the

appeal as interlocutory.               See Dickens v. Aetna Life Ins. Co.,

677 F.3d 228, 229–30 (4th Cir. 2012) (holding that this court is

required to inquire into its jurisdiction sua sponte).

               We dispense with oral argument because the facts and

legal    contentions          are   adequately   presented    in    the   materials

before    this      court     and   argument   would   not   aid   the    decisional

process.



                                                                           DISMISSED




                                           3